—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Porzio, J.), dated December 17, 1997, which, upon a fact-finding order of the same court dated November 10, 1997, made upon the appellant’s admission that he had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated November 10, 1997.
Ordered that the order is affirmed, without costs or disbursements.
The appellant’s challenge to his placement with the Division for Youth has been rendered academic by the fact that he has already completed the placement (see, Matter of Tricia L., 253 AD2d 882; Matter of Carlos S., 243 AD2d 569; Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414).
The appellant’s remaining contentions are without merit. Altman, J. P., H. Miller, Schmidt and Smith, JJ., concur.